UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 – QSB [mark one] x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-142856 1st Home Buy & Sell Ltd. (Exact name of registrant as specified in its charter) Nevada APPLIED FOR (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 14199 – 32A Avenue, Surrey, BC CANADA V4P 3P4 (Address of principal executive offices including zip code) (604) 541-4173 (Registrant’s telephone number, including area code) CSC Services of Nevada, Inc., 502 E. John Street, Carson City, NV 89706 (Name and address of agent for service) (775) 882-3072 (Telephone Number, including area code, of agent for service) with a copy to: Luis Carrillo, Esq. SteadyLaw Group, LLP 501 W. Broadway, Suite 800 San Diego, CA 92101 Telephone (619) 399-3090 Telecopier (619) 330-1888 Table of Contents 1 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 5,000,000shares of common stock, $.001 par value per share, as of November 26, 2007. Transitional Small Business Disclosure Format (check one): Yes oNo x Table of Contents 2 Quarterly Report on FORM 10-QSB For The Period Ended September 30, 2007 Table of Contents 1st Home Buy & Sell Ltd. PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis or Plan of Operation 14 Item 3. Controls and Procedures 35 PART II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits Table of Contents 3 PART I. Item 1.FINANCIAL STATEMENTS 1st Home Buy &
